Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “152”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12”, “16”, “146a”, “146b”, “150a”, “160a”, “160b”, “162a”, and “162b”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BOAT LIFT AND METHOD
The disclosure is objected to because of the following informalities:
In line 27 of page 1, “Figures” should be changed to “Figure”.
In lines 28 - 29 of page 1, “to lift a pair of bunks 14 to lift a pair of bunks” should be changed to “to lift a pair of bunks 14”.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, and 16 are objected to because of the following informalities:  
In line 3 of claim 1, “a boat” should be changed to “the boat”.
In line 8 of claim 1, Examiner suggests changing “the frame” to “the base frame” to be consistent with terminology used throughout the claims.
In line 1 of claim 3, Examiner suggests changing “the raised vertical position” to “the raised position” because claim 1, from which claim 3 depends, recites the at least one lifting arm is “substantially vertical” at a raised position.
In line 8 of claim 16, “a top surface” should be changed to “the top surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 3 recites a “raised vertical position” and the raised vertical position “is angled past vertical”.  Given the state of the prior art and the level of one or ordinary skill in the art, one of ordinary skill in the art would understand that it is not possible for the at least one lifting arm to be oriented both vertically and past vertically simultaneously.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom surface" in.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase “the at least one lifting arm includes a bracket extending away therefrom” is confusing because it is unclear whether Applicant intends to recite a single bracket or each of the at least one lifting arm includes a respective bracket.
Claim 6 recites the limitation "the lifting arm" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the at least one lifting arm”, as best understood.
Regarding claim 11, it is unclear whether “at least two lifting arms” as recited in lines 1 - 2 refers to at least two lifting arms of the “at least one lifting arm” as recited in claim 1, from which claim 11 depends, of if they represent additional structural limitations.  For purposes of examination, Examiner has interpreted the “at least two lifting arms” recited in claim 11 as being a subset of the “at least one lifting arm” recited in claim 1, as best understood.
Claim 12 recites the limitation "the same angular orientation" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase “the lifting arms of adjacent bunks are connected by a cross brace” is confusing because it is unclear whether a single cross brace is used to connect all of the lifting arms of adjacent bunks.
Claim 14 recites the limitation "the spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the use of the term “its” as recited in line 2 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basta et al. (US 10,059,412; hereinafter Basta ‘412).
Regarding claim 1, Basta ‘412 discloses an apparatus for lifting a boat comprising: a base frame (22); a lifting platform (support members 24, 26) engageable upon the bottom surface of a boat; at least one lifting arm (first movable frame 30 comprising two unlabeled lifting arms; second movable frame 40 comprising two unlabeled lifting arms) rotatably connected to each of the base frame and the lifting platform, wherein the at least one lifting arm is substantially horizontal (Fig. 5) at a lowered position and substantially vertical (Figs. 1 and 2) at a raised position; and at least one linear actuator (first actuator assembly 50 comprising a cylinder 52 and rod 54; second actuator assembly 60 comprising a cylinder 62 and a rod 64) extending between the frame and a top surface of the at least one lifting arm so as to be extended at the lowered position and retracted at the raised position (Figs. 1, 2, 5, and 7 - 9; abstract; col. 2, line 54 - col. 4, line 46).
Regarding claim 3, Basta ‘412 further discloses the raised vertical position is angled past vertical towards the at least one actuator (60) (Figs. 2 and 7).
Regarding claim 4, Basta ‘412 further discloses the at least one linear actuator (50, 60) extends to a pivot (pivotable connections at attachment points 32a, 32b, 42a, 42b) on the at least one lifting arm (30, 40) (Figs. 1 and 7 - 9; col. 3, lines 3 - 18).
Regarding claim 5, Basta ‘412 further discloses the at least one lifting arm (30, 40) includes a bracket (see the unlabeled bracket on which attachment point 32a is located) extending away therefrom in a direction towards the at least one linear actuator (50, 60) wherein the bracket includes the pivot (32a) (Figs. 7 - 9).
Regarding claim 6, Basta ‘412 further discloses the pivot (32a) is spaced apart from the lifting arm (30) by a pivot gap (Figs. 7 - 9).
Regarding claim 8, Basta ‘412 further discloses the base frame (22) includes a base bracket (unlabeled bracket through which axis 70 extends) extending upwardly therefrom, the base bracket supporting and spacing an end of the at least one linear actuator (30) away from the base frame by a base distance (Figs. 1, 5, and 7 - 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 - 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basta ‘412 in view of Basta et al. (US 5,890,835; hereinafter Basta ‘835).
Regarding claim 2, Basta ‘412 fails to explicitly disclose the at least one linear actuator is selected from the group consisting of pneumatic and hydraulic cylinders.  Basta ‘835 teaches at least one linear actuator is a hydraulic cylinder (32) (Figs. 1 and 3; col. 2, lines 53 - 55).  Basta ‘412 is silent regarding how the at least one linear actuator comprising a cylinder and a rod is actuated and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cylinders as disclosed by Basta ‘412 with the hydraulic cylinders as taught by Basta ‘835 as a design consideration within the skill of the art. 
Regarding claim 10, Basta ‘412 discloses all of the claim limitations except at least a pair of parallel spaced apart bunks.  Basta ‘835 teaches a pair of parallel spaced apart bunks (bunk boards 78), each bunk attached to a beam (76) (Figs. 1 and 5; col. 4, lines 26 - 31).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the support members (24, 26) as disclosed by Basta ‘412 with the parallel spaced apart bunks as taught by Basta ‘835 to provide support surfaces for a boat. 
Regarding claims 11 and 12, Basta ‘412 fails to disclose each bunk is supported by at least two lifting arms having a substantially equal length.  Basta ‘835 teaches each bunk (78) is supported by at least two lifting arms (60) having a substantially equal length (Figs. 1 and 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the support members (24, 26) and lifting arms (unlabeled arms associated with frames 30 and 40) as disclosed by Basta ‘412 with the parallel spaced apart bunks and associated lifting arms as taught by Basta ‘835 to maintain a boat in a stable position on a boat lift. 
Regarding claim 13, Basta ‘412 teaches the lifting arms are connected by a cross brace (unlabeled lateral beam extending between unlabeled posts and attached feet at each longitudinal end of fixed frame 22) (Fig. 1).  
Regarding claim 16, Basta ‘412 discloses a method for lifting a boat comprising: a lifting platform (24, 26) is connected to a base frame (22) with at least one lifting arm (first movable frame 30 comprising two unlabeled lifting arms; second movable frame 40 comprising two unlabeled lifting arms), and pulling on a top surface of the at least one lifting arm so as to rotate the at least one lifting arm from a substantially horizontal position to a substantially vertical position with at least one linear actuator (first actuator assembly 50 comprising a cylinder 52 and rod 54; second actuator assembly 60 comprising a cylinder 62 and a rod 64) extending between a top surface of the at least one lifting arm and the base frame (Figs. 1, 2, 5, and 7 - 9; abstract; col. 2, line 54 - col. 4, line 46).  Examiner notes that the figures of the present application illustrate the at least one linear actuator extending between a central surface of the at least one lifting arm and the base frame (i.e. Figs. 2 and 5) and Basta ‘412 teaches the at least one linear actuator (50, 60) extending between a central surface of the at least one lifting arm (40) and the base frame (22) (Figs. 1 and 7 - 9) and, therefore, Basta ‘412 teaches pulling on a top surface of the at least one lifting arm inasmuch as the present application does.  Basta ‘412 fails to disclose positioning the boat above a lifting platform in its lowered position.  Basta ‘835 teaches positioning a boat (12) above a lifting platform (boat rack 34) its lowered position (Fig. 2; col. 1, lines 14 - 15; col. 3, lines 45 - 48).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Basta ‘412 to include the step of positioning a boat above a lifting platform in its lowered position as taught by Basta ‘835 to allow the boat to be floated onto a lifting platform, thereby eliminating the need for additional equipment to load the boat onto the lifting platform.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Basta ‘412.
Regarding claim 7, Basta ‘412 discloses all of the claim limitations except the pivot gap is selected to be between 1 and 7 inches.  Basta ‘412 is silent regarding the gap distance.  Examiner takes the position that the gap distance lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the boat lifting apparatus and its structural components.
Regarding claim 9, Basta ‘412 discloses all of the claim limitations except the base distance is selected to be between 5 and 15 inches.  Basta ‘412 is silent regarding the base distance.  Examiner takes the position that the base distance lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the boat lifting apparatus and its structural components.

Claims 10 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basta ‘412 in view of Hey (US 2014/0017009).  
Regarding claim 10, Basta ‘412 discloses all of the claim limitations except at least a pair of parallel spaced apart bunks.  Hey teaches a pair of parallel spaced apart bunks (48, 50) (Figs. 1 - 4; paragraph 0031).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Basta ‘412 with the parallel spaced apart bunks as taught by Hey to provide support surfaces for a boat. 
Regarding claims 11 and 12, Basta ‘412 fails to disclose each bunk is supported by at least two lifting arms having a substantially equal length.  Hey teaches each bunk (48, 50) is supported by at least two lifting arms (21) having a substantially equal length (Figs. 1 – 4; paragraph 0019).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the support members and lifting arms (unlabeled arms associated with frames 30 and 40) as disclosed by Basta ‘412 with the parallel spaced apart bunks and associated lifting arms as taught by Hey to maintain a boat in a stable position on a boat lift. 
Regarding claim 13, Basta ‘412 teaches the lifting arms are connected by a cross brace (unlabeled lateral beam extending between unlabeled posts and attached feet at each longitudinal end of fixed frame 22) (Fig. 1).  
Regarding claim 14, Basta ‘412 discloses all of the claim limitations except the cross brace has an adjustable length so as to enable the spacing between the bunks to be adjusted.  Hey teaches a cross brace (telescoping sleeve 46) has an adjustable length so as to enable the spacing between the bunks (48, 50) to be adjusted (Figs. 1 and 3; paragraph 0031).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cross brace as disclosed above with the cross brace having an adjustable length as taught by Hey to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes.  
Regarding claim 15, Basta ‘412 discloses all of the claim limitations except the base frame has an adjustable width.  Hey teaches a base frame (lower frame 11) has an adjustable width (left and right beams 14 are laterally adjustable) (Fig. 1; paragraphs 0019 and 0029) to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the base frame as disclosed by Basta ‘412 with the adjustable width as taught by Hey to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/30/2022